                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     A. O., et al.,                                    Case No. 19-cv-06151-SVK
                                   8                      Plaintiffs,
                                                                                           ORDER REGARDING BRIEFING
                                   9              v.                                       SCHEDULE FOR PENDING MOTIONS
                                  10     KENNETH T. CUCCINELLI, et al.,                    Re: Dkt. Nos. 10, 11, 15
                                  11                      Defendants.

                                  12           Pending before the Court are two motions: (1) Plaintiffs’ motion for a preliminary
Northern District of California
 United States District Court




                                  13   injunction (Dkt. 10); and (2) Plaintiffs’ administrative motion for leave to file anonymously (Dkt.
                                  14   11). The Court informed the Parties that it would set a briefing schedule once Defendants
                                  15   appeared. Dkt. 15. Defendants appeared on October 30, 2019. Dkt. 21.
                                  16           Accordingly, the Court ORDERS the Parties to meet and confer on a briefing schedule for
                                  17   Dkts. 10 and 11. The Parties are further ORDERED to submit a proposed schedule, or, if
                                  18   necessary, competing schedules, by November 15, 2019.
                                  19           SO ORDERED.
                                  20   Dated: November 5, 2019
                                  21

                                  22
                                                                                                   SUSAN VAN KEULEN
                                  23                                                               United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
